Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALI et al. (5,756,165).
	Regarding claims 1 and 3, ALI et al. discloses a method for manufacturing an optical fiber including a glass fiber (C1:L16) a primary resin layer that coats an outer circumference of the glass fiber (C2:L61) and a secondary resin layer (C2:L61-62) that coats an outer circumference of the primary resin layer, the method comprising: 
	a coating step of forming a first layer by applying a first ultraviolet ray curable resin composition onto the glass fiber, and then, of forming a second layer by applying a second ultraviolet ray curable resin composition onto the first layer (C3:L1-12); 
	a first irradiation step of curing the first layer and the second layer by irradiating the first layer and the second layer with an ultraviolet ray, and of obtaining the optical fiber including the primary resin layer and the secondary resin layer (C3:L13-23); and 
	a second irradiation step wherein the second cure on the reel reduces the necessary ultraviolet power by a factor of several tens to several thousand (C4:42-54).
	ALI et al. is silent to a second irradiation step of irradiating the optical fiber an irradiation time of longer than or equal to 10 times an irradiation time in the first irradiation step.  However, ALI et al. discloses the illumination can be for longer times at lower power levels which is more efficient in inducing polymerization reactions (C4:42-54).  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum length/time of illumination for the second irradiation step of ALI et al. through routine experimentation because ALI et al. teach that longer 
	Regarding claims 5 and 7, ALI et al. discloses a first reel (C3:L20) and a second reel (C3:L35).

Allowable Subject Matter
Claims 2, 4, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742